Appeal from an order dismissing the petition in a proceeding to require respondents to change the record and minutes of certain proceedings before the respondent Board of Trustees so as to show that the resolution of said board, made on October 28, 1957, failed of adoption. The resolution changed the delineation of certain land on the building zone map of the Village of Pleasantville from a residence “ A ” district to a residence “ C ” district. Order unanimously affirmed, with costs. Ho opinion. Present — Beldock, Acting P. J., Ughetta, Kleinfeld, Christ and Pette, JJ. [13 Misc 2d 230.]